 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                                     EASTERN DISTRICT OF CALIFORNIA
10

11                                                              Case No. 1:19-cv-00433-AWI-SKO (PC)
         FREDERICK MERCADO,
12                                                              FINDINGS AND RECOMMENDATION TO
                             Plaintiff,                         REMAND ACTION TO STATE COURT
13
               v.                                               (Doc. 7)
14
         DELESTINE, et al.,
15                                                              TWENTY-ONE (21) DAY DEADLINE
                             Defendants.
16

17
     I. FINDINGS
18
              Plaintiff initially filed this action in Sacramento County Superior Court. (Doc. 1, pp. 5-
19
     18.) Defendants removed it to this Court. (Id., pp. 1-4).1 Plaintiff filed an opposition to
20
     Defendants’ notice of removal, which is construed as a motion to remand this action back to state
21
     court. As discussed below, the Court recommends that this action be remanded to the Sacramento
22
     County Superior Court due to lack of federal subject matter jurisdiction.
23
              A. Legal Standards
24
              Section 1441(a) of Title 28 provides that a defendant may remove from state court any
25
     action “of which the district courts of the United States have original jurisdiction.” The vast
26
27
     1
      All references to pages of specific documents pertain to those set forth on the upper-right corners as a result of the
28   CM/ECF electronic court docketing system.


                                                                1
 1   majority of lawsuits “arise under the law that creates the cause of action.” Am. Well Works Co. v.

 2   Layne & Bowler Co., 241 U.S. 257, 260 (1916) (Holmes, J.); Merrell Dow Pharm., Inc. v.

 3   Thompson, 478 U.S. 804, 808 (1986). Federal courts “shall have original jurisdiction of all civil

 4   actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. ' 1331.

 5   However, “a case may [also] arise under federal law ‘where the vindication of a right under state

 6   law necessarily turn[s] on some construction of federal law,’ ” Merrell Dow, 478 U.S. at 808

 7   (quoting Franchise Tax Bd. v. Const. Laborers Vac. Trust, 463 U.S. 1, 9 (1983) (emphasis

 8   added)), but “only [if] . . . the plaintiff's right to relief necessarily depends on a substantial

 9   question of federal law,” Franchise Tax Bd., 463 U.S. at 28 (emphases added).

10           For removal to be proper, it must be clear from the face of the complaint that federal

11   subject matter jurisdiction exists. Oklahoma Tax Comm'n. v. Graham, 489 U.S. 838, 840-41

12   (1989) (per curiam). The presence or absence of federal-question jurisdiction is governed by the

13   well-pleaded complaint rule, which provides that federal jurisdiction exists only when a federal

14   question is presented on the face of the plaintiff=s properly pleaded complaint. Caterpillar, Inc.,

15   v. Williams, 482 U.S. 386, 392 (1987); Hunter v. Phillip Morris USA, 582 F.3d 1039, 1042 (9th

16   Cir. 2009); Marin General Hosp. v. Modesto Empire Traction Co., 581 F.3d 941, 944 (9th Cir.

17   2009); Hall, 476 F.3d at 687.

18           The removal statute is strictly construed against removal and the defendant bears the

19   burden of establishing grounds for removal. Syngenta Crop Protection, Inc. v. Henson, 537 U.S.

20   28, 32 (2002); Nevada v. Bank of America Corp., 672 F.3d 661, 667 (9th Cir. 2012); Fossen v.
21   Blue Cross & Blue Shield of Montana, Inc., 660 F.3d 1102, 1107 (9th Cir. 2011); Hunter, 582

22   F.3d at 1042 (citations omitted). Courts must consider whether federal jurisdiction exists, Rains

23   v. Criterion Systems, Inc., 80 F.3d 339, 342 (9th Cir. 1996), and must reject federal jurisdiction if

24   there is any doubt as to the right of removal in the first instance, Duncan v. Stuetzle, 76 F.3d

25   1480, 1485 (9th Cir. 1996) (quotation marks and citation omitted); Hunter, 582 F.3d at 1042

26   (citations omitted).
27   ///

28   //


                                                         2
 1          B. Discussion

 2          Plaintiff contends that the state court has jurisdiction of his claims in this action pursuant

 3   to California Code of Civil Procedure § 607 and 28 U.S.C. § 1367, and the Court lacks subject

 4   matter jurisdiction as his claims do not arise under federal law. (Doc. 3, pp. 1-2.)

 5          Pursuant to 28 U.S.C. ' 1367(a), in any civil action in which the district court has original

 6   jurisdiction, the district court “shall have supplemental jurisdiction over all other claims in the

 7   action within such original jurisdiction that they form part of the same case or controversy under

 8   Article III,” except as provided in subsections (b) and (c). Subsection (c) allows district courts to

 9   decline to exercise supplemental jurisdiction over a claim under subsection (a) if “the claim

10   substantially predominates over the claim or claims over which the district court has original

11   jurisdiction.” 28 U.S.C. § 1367(c)(2).

12          Defendants point to one page of the Complaint and contend Plaintiff’s use of the six

13   words “deliberate indifference to serious medical need” confer federal jurisdiction. (Doc. 7, p. 2

14   (citing Doc. 1 at p. 7).) Defendants contend that claims for deliberate indifference to serious

15   medical needs arise under the Eighth Amendment of the United States Constitution for which a

16   remedy is provided under 42 U.S.C. § 1983. (Id.) Because this action includes a claim arising

17   under the Constitution, laws, or treaties of the United States, Defendants contend this Court has

18   original jurisdiction within the meaning of 28 U.S.C. § 1331, and the case may be removed

19   pursuant to 28 U.S.C. § 1441.

20          The pivotal question here is whether the Complaint presents a federal question on its face,
21   if at all. Caterpillar, 482 U.S. at 392; Hunter, 582 F.3d at 1042 (citations omitted); Marin

22   General Hosp,. 581 F.3d at 944 ; Hall, 476 F.3d at 687 (citation omitted). State-law causes of

23   action “invoke[ ] federal-question jurisdiction only if [they] necessarily raise a stated federal

24   issue, actually disputed and substantial.” Nevada, 672 F.3d at 674 (emphasis and internal

25   quotation marks omitted).

26          Plaintiff’s claims in this action are based on an incident that occurred when he was riding
27   the transportation bus, fully cuffed and shackled. (Doc. 1, pp. 5-18.) Plaintiff alleges that, when

28   the bus was “waiting in the sally port” at North Kern State Prison (NKSP), he got up and went to


                                                        3
 1   use the bathroom on board the bus. (Id.) As he was walking, the bus driver released the brake on

 2   the bus and then slammed it down—causing the bus to lurch. (Id.) Since Plaintiff was in waist

 3   chains, leg irons, handcuffs and flip flops, he was unable to maintain his balance or catch himself

 4   and fell, striking the right side of his face on “the hard fixture.” (Id.) When Plaintiff was in the

 5   bathroom, the driver repeated the actions, causing Plaintiff to fall a second time, this time striking

 6   the left side of his face. (Id.) Plaintiff’s injuries from striking his face include cutting his chin

 7   and gums, laceration, bruising, swelling, bleeding on the left side of his chin, shoulder injury and

 8   bruising, stiffness in the lower back, and bleeding of the gums, culminating in extraction of teeth.

 9   (Id.) Plaintiff checked the boxes indicating that he wished to pursue causes of action for “Motor

10   Vehicle,” “General Negligence,” and “Premises Liability.” (Id., at p. 7.) Plaintiff also typed in

11   that he wished to pursue causes of action for “Negligence wanton infliction of injuries,”

12   “Deliberate indifference to serious medical need,” and “Civil Code Procedure § 1048.” (Id.)

13           It is the listing of a claim for “deliberate indifference” which Defendants’ contend vests

14   jurisdiction with this Court. (Doc. 1 at p. 2, Doc. 7 at p. 2.) However, none of Plaintiff’s

15   allegations show that the actions of which he complains were done by a state actor who “knows

16   that inmates face a substantial risk of serious harm and disregards that risk by failing to take

17   reasonable measures to abate it.” Farmer v. Brennan, 511 U.S. 825, 847 (1994). In fact, Plaintiff

18   alleges that it was Officer Saavedra’s negligent operation of the bus that allowed it to jerk twice.

19   (Doc. 1, p. 12); that Sergeant Umbay kept telling Nurse Lotino that there was nothing wrong with

20   Plaintiff as she rendered care to his injuries (id., p. 14); and that Officer Delestine failed to report
21   the cause of Plaintiff’s injuries to an investigation employee after the incident occurred (id., p.

22   15). None of Plaintiff’s allegations, even leniently construed, imply knowledge by any of the

23   named Defendants that Plaintiff faced a substantial risk of serious harm which was ignored.

24   Plaintiff’s allegations, at most, show a failure to use due care for his safety by Officer Saavedra,

25   and an intent to cover-up that Plaintiff was injured in the incident by Sergeant Umbay and Officer

26   Delestine—neither of which are actionable under § 1983, but which may be brought in state
27

28


                                                        4
 1   court.2 A public employee is liable for injury to a prisoner “proximately caused by his negligent

 2   or wrongful act or omission.” Cal. Gov’t Code ' 844.6(d) (West 2006). “In order to establish

 3   negligence under California law, a plaintiff must establish four required elements: (1) duty; (2)

 4   breach; (3) causation; and (4) damages.” Ileto v. Glock Inc., 349 F.3d 1191, 1203 (9th Cir. 2003).

 5   All of Plaintiff’s causes of action sound in state law.

 6            The only mention of federal law in the Complaint is on the third page where Plaintiff

 7   typed “Deliberate indifference to serious medial need.” (Doc. 1, p. 7.) This is insufficient to

 8   convey jurisdiction to this Court.

 9            Plaintiff could have filed this action under 42 U.S.C. ' 1983 and attempted to state

10   cognizable claims for violation of his federal constitutional rights, as well as violations of

11   California law, but he chose not to do so. The Complaint delineates state law claims which sound

12   in negligence for breach of a duty owed to Plaintiff as an inmate in their custody. (Doc. 1, p. 7.)

13   None of these named causes of action are cognizable, or require elements similar to claims which

14   would be cognizable under federal law to “necessarily raise a stated federal issue, actually

15   disputed and substantial.” Nevada, 672 F.3d at 674. Further, Plaintiff exercised his right to rely

16   exclusively on state law by filing suit in state court utilizing the state legal process. Caterpillar,

17   Inc., 482 U.S. at 392. Thus, this Court lacks subject matter jurisdiction over this action and it

18   should be remanded to the Sacramento County Superior Court.

19   II. RECOMMENDATION

20            Based on the foregoing, the Court HEREBY RECOMMENDS that Plaintiff’s
21   opposition, filed on April 15, 2019, (Doc. 3), to Defendants’ Notice of Removal, be construed as

22   a motion to remand the action to state court and be GRANTED.

23            These Findings and Recommendations will be submitted to the United States District

24   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within

25   twenty-one (21) days after being served with these Findings and Recommendations, the parties

26
     2
27     Nothing in this order should be construed as a finding whether Plaintiff has stated cognizable claims under
     California law. All of Plaintiff’s allegations will be subject to any screening processes required in state court on
28   remand.



                                                                 5
 1   may file written objections with the Court. Local Rule 304(b). The document should be

 2   captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The parties are

 3   advised that failure to file objections within the specified time may result in the waiver of rights

 4   on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan,

 5   923 F.2d 1391, 1394 (9th Cir. 1991)).

 6
     IT IS SO ORDERED.
 7

 8   Dated:    June 10, 2019                                       /s/   Sheila K. Oberto              .
                                                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                       6
